 



EXHIBIT 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

     AGREEMENT, dated as of March 2, 2005 by and between Exide Technologies (the
“Company”) and Gordon Ulsh (“Executive”).

     IN CONSIDERATION of the premises and the mutual covenants set forth below,
the parties hereby agree as follows:

     1. Employment. The Company hereby agrees to employ Executive as the Chief
Executive Officer (the “CEO”) and President of the Company, and Executive hereby
accepts such employment, on the terms and conditions hereinafter set forth.

     2. Term. The period of employment of Executive by the Company under this
Agreement (the “Employment Period”) shall commence on April 2, 2005 (the
“Commencement Date”) and shall continue through the second anniversary thereof;
provided, that, upon the second anniversary of the Commencement Date and each
anniversary thereafter, the Employment Period shall automatically be extended
for one additional year unless either party provides advanced written notice of
non-renewal ninety (90) days prior to the date that the Employment Period would
be automatically renewed. The Employment Period may be sooner terminated by
either party in accordance with Section 6 of this Agreement.

     3. Position and Duties. During the Employment Period, Executive shall serve
as CEO and President and shall report to the Board of Directors of the Company
(the “Board”). Executive shall have those powers and duties normally associated
with the position of CEO and President of entities comparable to the Company and
such other powers and duties as may be prescribed by the Board; provided that,
such other powers and duties are consistent with Executive’s position as CEO and
President and do not violate any applicable laws or regulations. Executive shall
devote all of his working time, attention and energies to the performance of his
duties for the Company; provided, however, that Executive may continue, if he so
desires, to serve as a Director of FleetPride, Inc., but only to the extent that
such service does not materially interfere with his duties hereunder. Until the
first shareholder meeting of the Company following the Commencement Date,
Executive shall be appointed as a member of the Board for no additional
compensation. The Board shall thereafter nominate Executive for election to the
Board by the Company’s shareholders. The failure of Executive to be elected as a
member of the Board shall be a breach of this Agreement and shall give Executive
Good Reason (as defined below) to terminate his employment hereunder.

     4. Place of Performance and Relocation Expenses. The place of employment of
Executive shall be at the Company’s principal executive offices in Atlanta,
Georgia, although Executive acknowledges that he shall be required to travel on
Company business regularly during the Employment Period. The Company shall, in
accordance with its relocation policy, reimburse Executive for all reasonable
expenses incurred in relocating himself and his family to Atlanta, and shall
reimburse Executive if he suffers a loss of equity value on the sale of his
current home. In calculating the loss of equity value, the Company agrees to
include as part of the loss, 60% of the cost of capital improvements that
Executive made to his current home in the two years prior to the Commencement
Date, and 30% of the cost of capital improvements Executive made to the current
home in the three years prior to such two-year period. For the avoidance of
doubt, the

 



--------------------------------------------------------------------------------



 



calculation of loss shall not include the cost of any capital improvements made
to the current home at any time prior to the five-year period before the
Commencement Date. Capital improvements will not include any normal maintenance
or upkeep to the current home.

     5. Compensation and Related Matters.

     (a) Base Salary. During the Employment Period, the Company shall pay
Executive a base salary at the rate of not less than $800,000 per year (“Base
Salary”). Executive’s Base Salary shall be paid in accordance with the Company’s
customary payroll practices. The Board shall periodically review Executive’s
Base Salary for increase (but not decrease), consistent with the compensation
practices and guidelines of the Company. If Executive’s Base Salary is increased
by the Company, such increased Base Salary shall then constitute the Base Salary
for all purposes of this Agreement.

     (b) Bonuses. The Company shall pay Executive a bonus upon his first day of
work under this Agreement (the “Signing Bonus”) of $300,000.

     During each fiscal year of the Company which occurs during the Employment
Period, commencing with the 2006 fiscal year (April 1, 2005 through March 31,
2006), Executive shall be eligible for an annual performance bonus (the
“Bonus”), dependent upon the achievement of pre-established performance goals
established by the Compensation Committee of the Board (the “Compensation
Committee”). Executive’s target Bonus (“Target Bonus”) shall be 100% of Base
Salary, and may be greater if justified by performance in excess of the
pre-established performance goals. For the 2006 fiscal year, Executive is
guaranteed a minimum Bonus of no less than $375,000, regardless of whether any
performance goals are satisfied.

     Executive shall be eligible for such additional discretionary bonuses as
may be determined by the Board.

     Any Bonus earned during a calendar year shall be paid at such time as the
Company customarily pays annual bonuses; provided, that, Executive is still
employed as of such date, but in no event later than March 15 of the year
following the calendar year in which the Bonus is earned.

     (c) Expenses. The Company shall promptly reimburse Executive for all
reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company. The Company shall also
reimburse Executive for the costs, including initiation fee and monthly dues, of
a membership in an appropriate country club so that Executive may entertain
clients and conduct business development activities.

     (d) Vacation. During the Employment Period, Executive shall be entitled to
at least four (4) weeks of paid vacation per year to be used and accrued in
accordance with the Company’s policy as it may be established from time to time.
In addition to vacation, Executive shall be entitled to the number of sick days,
personal days and national holidays per year that other senior executive
officers of the Company with similar tenure are entitled under the Company’s
policies.

2



--------------------------------------------------------------------------------



 



     (e) Welfare, Pension and Incentive Benefit Plans and Perquisites. During
the Employment Period, Executive shall be entitled to participate in such
employee benefit plans offered by the Company, or which it may adopt from time
to time, for its senior executives, in accordance with the eligibility
requirements for participation therein, including, without limitation, the
Company’s automobile and relocation allowance policy.

     During any waiting period during which Executive is not eligible or able to
participate in the Company’s health benefit plan, the Company shall reimburse
Executive for any COBRA premiums paid by Executive for purposes of continuing
his or his family’s participation in a former employer’s plan.

     (f) Equity Awards.

(i) Upon the Commencement Date or as soon as administratively possible
thereafter, Executive shall be granted a non-qualified stock option to acquire
150,000 shares of the Company’s common stock (“Option”) at a per share exercise
price equal to the fair market value of one share of the Company’s common stock
on the date of grant. Executive’s Options shall vest at the rate of 33-1/3% of
the shares subject to the grant on the first, second, and third anniversaries of
the date of grant; provided, that, Executive remains employed on the relevant
vesting date(s). Upon termination of employment, all unvested Options shall
terminate and all vested Options shall remain exercisable for ninety (90) days.

(ii) Upon the Commencement Date or as soon as administratively possible
thereafter, Executive shall be granted 30,000 shares of the Company’s common
stock subject to certain restrictions (the “Restricted Stock”). The restrictions
shall be that the Restricted Stock may not be transferred, disposed of or sold
during the restricted period and shall be forfeited to the Company upon
Executive’s termination of employment prior to the restrictions lapsing. The
Restricted Stock shall vest as to 20% of the shares subject to the award on the
first, second, third, fourth, and fifth anniversaries of the date of grant;
provided, that, Executive remains employed on the relevant vesting date(s),
subject to accelerated vesting upon the attainment of certain performance goals.
Upon a termination of employment for any reason, all unvested shares of
Restricted Stock shall terminate.

(iii) The terms and conditions of the equity awards contemplated under this
Section 5(f) of this Agreement shall be made consistent with Company policy and
this Agreement. Any such grant shall be made contingent upon attaining
shareholder approval of the Company’s 2004 Stock Incentive Plan (the “Stock
Plan”).

(iv) During the Employment Period, Executive shall be eligible to receive other
equity-based awards as may be determined by the Board in its sole discretion.

3



--------------------------------------------------------------------------------



 



     (g) Replacement Awards.

(i) Upon the Commencement Date or as soon as administratively possible
thereafter, Executive shall be granted a non-qualified stock option to acquire
80,000 shares of the Company’s common stock (“Replacement Option”) at a per
share exercise price equal to the fair market value of one share of the
Company’s common stock on the date of grant. Executive’s Replacement Options
shall vest at the rate of 33-1/3% of the shares subject to the grant on the
first, second, and third anniversaries of the date of grant; provided, that,
Executive remains employed by the Company on the relevant vesting date(s). Upon
termination of employment, all unvested Replacement Options shall terminate and
all vested Replacement Options shall remain exercisable for ninety (90) days;
provided, further, that, if Executive’s employment is terminated under
Section 6(a), 6(b), 6(d) or 6(e) of this Agreement, all unvested Replacement
Options shall vest upon such termination and all vested Replacement Options
shall remain exercisable for either ninety (90) days (in the event of a
termination under Sections 6(d) or (e)) or one (1) year (in the event of a
termination under Sections 6(a) or (b)) following such termination of
employment, but not beyond their term. Notwithstanding the foregoing, upon a
termination for Cause, all Replacement Options (whether or not vested) shall
terminate upon such termination.

(ii) Upon the Commencement Date or as soon as administratively possible
thereafter, Executive shall be granted 100,000 shares of the Company’s common
stock subject to certain restrictions (the “Replacement Restricted Stock”). The
restrictions shall be that the Replacement Restricted Stock may not be
transferred, disposed of or sold during the restricted period and shall be
forfeited to the Company upon Executive’s termination of employment prior to the
restrictions lapsing. The Restricted Stock shall vest as to at the rate of
33-1/3% of the shares subject to the grant on the first, second, and third
anniversaries of the date of grant; provided, that, Executive remains employed
on the relevant vesting date(s). Upon termination of employment, all unvested
Replacement Restricted Stock shall be forfeited; provided, that, if Executive’s
employment is terminated under Section 6(a), 6(b), 6(d) or 6(e) of this
Agreement, all unvested Replacement Restricted Stock shall vest.

     6. Termination. Executive’s employment hereunder may be terminated during
the Employment Period under the following circumstances:

     (a) Death. Executive’s employment hereunder shall terminate upon his death.

     (b) Disability. If, as a result of Executive’s incapacity due to physical
or mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period of three (3) consecutive months, and
within thirty (30) days after written Notice of Termination is given after such
three (3) month period, Executive shall not have returned to the substantial
performance of his duties on a full-time basis, the Company shall have the right
to

4



--------------------------------------------------------------------------------



 



terminate Executive’s employment hereunder for “Disability”, and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.

     (c) Cause. The Company shall have the right to terminate Executive’s
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement. For purposes of this
Agreement, the Company shall have “Cause” to terminate Executive’s employment
upon Executive’s (i) willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from his
incapacity due to physical or mental illness) or to comply with the reasonable
policies of the Company as written or at the direction of the Board, (ii) an act
or omission that constitutes willful misconduct, gross negligence or fraud,
(iii) non de minimus misappropriation, embezzlement, or dishonesty with respect
to his duties with the Company or (iv) conviction or entering a plea of “guilty”
or “no contest” to a felony.

     (d) Good Reason. Executive may terminate his employment for Good Reason
within thirty (30) days following his knowledge of any of the following events
which is not cured by the Company, if curable, within fifteen (15) days
following Executive’s written notice to the Board. For purposes of this
Agreement, “Good Reason” shall mean: (i) a material adverse change in
Executive’s title, role, or responsibilities which shall include his failure to
be elected as a member of the Board, (ii) a reduction in Base Salary or other
fixed compensation or failure to pay or provide such compensation within thirty
(30) days when due, (iii) a requirement that Executive report to anyone other
than the Board, or (iv) a material adverse change in any pension, medical,
health, savings, life insurance, or accident or disability plan, except for
changes affecting all senior executives.

     (e) Without Cause. The Company shall have the right to terminate
Executive’s employment hereunder without Cause at any time by providing
Executive with a Notice of Termination and such termination shall not in and of
itself be, nor shall it be deemed to be, a breach of this Agreement.

     (f) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least thirty (30) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.

     (g) Expiration of the Employment Period. Executive’s employment shall
terminate upon expiration of the Employment Period (including any automatic
renewals thereof) and such termination shall not be a breach of this Agreement.

     7. Termination Procedure.

     (a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 12. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall

5



--------------------------------------------------------------------------------



 



set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

     (b) Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of his death,
(ii) if Executive’s employment is terminated pursuant to Section 6(b), thirty
(30) days after Notice of Termination (provided that Executive shall not have
returned to the substantial performance of his duties on a full-time basis
during such thirty (30) day period), and (iii) if Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within ninety (90) days after the giving of such notice
which date shall be at least thirty days after the date of notice if the
termination is made pursuant to Section 6(f)) set forth in such Notice of
Termination; provided, that, if applicable, the Notice of Termination shall not
be effective until the cure period has expired and such event or events leading
to such termination have not yet been cured.

     8. Compensation Upon Termination or During Disability. In the event
Executive is disabled or his employment terminates during the Employment Period,
the Company shall provide Executive with the payments set forth below, and
Executive shall not be entitled to any additional severance payments or benefits
from the Company. As a condition of receiving any payments under Sections 8(a),
(b), (d), and (e), Executive may be required to execute a general release of
claims (but not any indemnification rights then held by Executive) in favor of
the Company and any entity in control of, controlled by or under common control
with the Company and their respective employees, directors, and officers in such
form as the Board deems reasonably appropriate. Provided that the general
release is promptly presented to Executive, the payments due to Executive under
Sections 8(a), (b), (d), and (e) of this Agreement may be held by the Company
and not delivered to the Executive until the eighth (8th) day following the date
Executive executes and delivers to the Company such general release of claims;
and provided, that, such release is not revoked by Executive after he delivers
it to the Company.

     Upon Executive’s termination of employment for any reason, upon the request
of the Board, he shall resign as an officer and director of the Company or any
of its Affiliates.

     (a) Termination By Company without Cause or By Executive for Good Reason.
If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason:

(i) The Company shall pay to Executive his earned, but yet unpaid Base Salary
through the Date of Termination, any earned, but unpaid Bonus for the year prior
to the year in which the Date of Termination occurs and any earned, but unpaid
vacation pay within five (5) business days following the Date of Termination
(the “Accrued Obligations”); and

(ii) The Company shall pay to Executive the Bonus that would have been paid to
Executive had he remained employed through the end of the fiscal year in which
such termination occurs, if any, pro-rated to reflect the number of days
Executive was employed during such fiscal year over the number of days in such
fiscal year, to be paid at such time as the Company customarily pays bonuses
(the “Pro-Rated Bonus”); and

6



--------------------------------------------------------------------------------



 



(iii) The Company shall pay to Executive a lump sum payment equal to 200% of the
sum of Executive’s annual rate of Base Salary and Target Bonus; and

(iv) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(v) the Company shall pay Executive’s COBRA premiums (less amounts Executive
paid for group coverage prior to termination) for the lesser of 18-months
following the Date of Termination or the time Executive is no longer eligible
for such coverage; and

(vi) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and

(vii) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

(ix) For purposes of determining the amounts to be paid to Executive pursuant to
this Section 8(a), no reduction of or change to Base Salary, Bonus or benefits
which would constitute Good Reason under Section 7(d) shall be taken into
account, regardless of the reason for the termination giving rise to Executive’s
right to be paid, and the Company’s obligation to pay, the amounts required
under Section 8(a).

     (b) Golden Parachute Excise Tax Gross-Up. (i) Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment, award, benefit or distribution (or any acceleration of any payment,
award, benefit or distribution) by the Company or any entity which effectuates a
change in control to or for the benefit of Executive (the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”), or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Company shall pay to Executive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax
imposed upon the Payments and (y) the product of any deductions disallowed
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income and the highest applicable marginal rate of federal income taxation for
the calendar year in which the Gross-Up Payment is to be made. For purposes of
determining the amount of the Gross-Up Payment, Executive shall be deemed to
(A) pay federal income taxes at the highest marginal rates of federal income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-Up Payment is to be made, (B) pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes and (C) have otherwise allowable deductions for federal income tax
purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-Up Payment in Executive’s adjusted gross income.
Notwithstanding the foregoing provisions of

7



--------------------------------------------------------------------------------



 



this Section 8(b)(i), if it shall be determined that Executive is entitled to a
Gross-Up Payment, but that the Payments would not be subject to the Excise Tax
if the Payments were reduced by an amount no more than 15%, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to
Executive. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section 8(a)(i), unless an
alternative method of reduction is elected by Executive. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable hereunder would not result in a reduction of the Payments to the
Safe Harbor Cap, no amounts payable under this Agreement shall be reduced
pursuant to this provision.

     (ii) Subject to the provisions of Section 8(b)(i), all determinations
required to be made under this Section 8(b), including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determinations, shall be made by
the public accounting firm that is retained by the Company as of the date
immediately prior to the change in control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and Executive
within 15 business days of the receipt of notice from the Company or Executive
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the change in control, Executive may appoint another U.S. nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder.
The Gross-Up Payment under this Section 8(b) with respect to any Payments made
to Executive shall be made no later than 30-days following such Payment. If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
furnish Executive with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return should not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect. The Determination by the Accounting Firm shall be
binding upon the Company and Executive.

     (iii) As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or for the
benefit of Executive. In the event the amount of the Gross-Up Payment exceeds
the amount necessary to reimburse Executive for his Excise Tax, the Accounting
Firm

8



--------------------------------------------------------------------------------



 



shall determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate paid to Executive as part of any
tax refund) shall be promptly paid by Executive (to the extent he has received a
refund if the applicable Excise Tax has been paid to the Internal Revenue
Service) to or for the benefit of the Company. Executive shall cooperate, to the
extent his expenses are reimbursed by the Company, with any reasonable requests
by the Company in connection with any contest or disputes with the Internal
Revenue Service in connection with the Excise Tax.

     (c) Termination By Company for Cause, By Executive Without Good Reason or
Expiration of Employment Period. If Executive’s employment is terminated by the
Company for Cause or by Executive (other than for Good Reason) or upon
expiration of the Employment Period:

(i) the Company shall pay Executive the Accrued Obligations; and

(ii) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and

(iv) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

     (d) Disability. During any period that Executive fails to perform his
duties hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall be paid his Base Salary through the Date
of Termination, off-set by any disability insurance. Upon the Date of
Termination under this clause (d), the Company shall:

(i) pay Executive the Accrued Obligations and Pro-Rated Bonus; and

(ii) reimburse Executive pursuant to Section 5 for reasonable expenses incurred,
but not paid prior to such termination of employment; and

(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and

(iv) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

     (e) Death. If Executive’s employment is terminated by his death:

(i) the Company shall pay Executive’s beneficiary, legal representatives or
estate, as the case may be, Executive’s Accrued Obligations and Pro-Rated Bonus;
and

9



--------------------------------------------------------------------------------



 



(ii) the Company shall reimburse Executive’s beneficiary, legal representatives,
or estate, as the case may be, pursuant to Section 5 for reasonable expenses
incurred, but not paid prior to such termination of employment; and

(iii) Executive’s beneficiary, legal representatives or estate, as the case may
be, shall be entitled to any other rights, compensation and benefits as may be
due to any such persons or estate in accordance with the terms and provisions of
any agreements, plans or programs of the Company; and

(iv) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

     9. Restrictive Covenants.

     (a) Acknowledgments. Executive acknowledges that: (i) as a result of
Executive’s employment by the Company, Executive has obtained and will obtain
Confidential Information (as defined below); (ii) the Confidential Information
has been developed and created by the Company and its Affiliates at substantial
expense, and the Confidential Information constitutes valuable proprietary
assets; (iii) the Company and its Affiliates will suffer substantial damage and
irreparable harm which will be difficult to compute if, during the Employment
Period and thereafter, Executive should enter a Competitive Business (as defined
herein) in violation of the provisions of this Agreement; (iv) the nature of the
Company’s and its Affiliate’s business is such that it could be conducted any
where in the world and that it is not limited to a geographic scope or region;
(v) the Company and its Affiliates will suffer substantial damage which will be
difficult to compute if, during the term of employment or thereafter, Executive
should solicit or interfere with the Company’s and its Affiliate’s employees,
clients or customers or should divulge Confidential Information relating to the
business of the Company and its Affiliates; (vi) the provisions of this
Agreement are reasonable and necessary for the protection of the business of the
Company and its Affiliates; (vi) the Company would not have hired or continued
to employ Executive or grant the Options and other benefits contemplated under
Agreement unless he agreed to be bound by the terms hereof; and (vii) the
provisions of this Agreement will not preclude Executive from other gainful
employment. “Competitive Business” as used in this Agreement shall mean any
business which competes, directly or indirectly, with any aspect of the
Company’s business. “Confidential Information” as used in this Agreement shall
mean any and all confidential and/or proprietary knowledge, data, or information
of the Company or any Affiliate, including, without limitation, any: (A) trade
secrets, drawings, inventions, methodologies, mask works, ideas, processes,
formulas, source and object codes, data, programs, software source documents,
works of authorship, know-how, improvements, discoveries, developments, designs
and techniques, and all other work product of the Company or any Affiliate,
whether or not patentable or registrable under trademark, copyright, patent or
similar laws; (B) information regarding plans for research, development, new
service offerings and/or products, marketing, advertising and selling,
distribution, business plans, business forecasts, budgets and unpublished
financial statements, licenses, prices and costs, suppliers, customers or
distribution arrangements; (C) any information regarding the skills and
compensation of employees, suppliers, agents, and/or independent contractors of
the Company or any Affiliate; (D) concepts and ideas relating to the development
and distribution of content in any medium or to the current, future and proposed
products or services of the Company or any Affiliate; or (E)

10



--------------------------------------------------------------------------------



 



any other information, data or the like that is labeled confidential or orally
disclosed to Executive as confidential.

     (b) Confidentiality. In consideration of the benefits provided for in this
Agreement, Executive agrees not to, at any time, either during the Employment
Period or thereafter, divulge, use, publish or in any other manner disclose,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except (i) as may be necessary to the performance of
Executive’s duties hereunder, (ii) with the Company’s express written consent,
(iii) to the extent that any such information is in or becomes in the public
domain other than as a result of Executive’s breach of any of obligations
hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process and in such event, Executive shall cooperate with the
Company in attempting to keep such information confidential. Upon termination,
Executive agrees to promptly deliver to the Company the originals and all
copies, in whatever medium, of all such Confidential Information.

     (c) Non-Compete. In consideration of the benefits provided for in this
Agreement, Executive covenants and agrees that during his employment and for a
period of two years following the termination of his employment for whatever
reason (the “Restricted Period”), he will not, for himself, or in conjunction
with any other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member,
principal, agent, lender, director, officer, manager, trustee, representative,
employee or consultant), directly or indirectly, be employed by, provide
services to, in any way be connected, associated or have any interest in, or
give advice or consultation to any Competitive Business with the Company or any
of its Affiliates without the Company’s prior written consent. Should Executive
be found, by a court of competent jurisdiction, to have breached his non-compete
obligation, the Restricted Period shall be extended for the term of the breach
as found by the Court.

     (d) Non-Solicitation of Employees. In consideration of the benefits
provided for in this Agreement, Executive covenants and agrees that during the
Restricted Period, Executive shall not directly or indirectly attempt to
solicit, employ or retain, or have or cause any other person or entity to
solicit, employ or retain, any person who is employed or is providing services
to the Company and its Affiliates at the time of his termination of employment
or was or is providing such services within the two year period before or after
his termination of employment. Should Executive be found, by a court of
competent jurisdiction, to have breached his non-solicitation obligation, the
Restricted Period shall be extended for the term of the breach as found by the
Court.

     (e) Non-Solicitation of Clients and Customers. In consideration of the
benefits provided for in this Agreement, Executive covenants and agrees that
during the Restricted Period, he will not, for himself, or in conjunction with
any other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member, lender,
principal, agent, director, officer, manager, trustee, representative, employee
or consultant), directly or indirectly: (i) solicit or accept any business that
is directly related to the business of the Company or its Affiliates, from any
person or entity who, at the time of, or at the time during the twelve months
preceding such termination, was an existing or prospective

11



--------------------------------------------------------------------------------



 



customer or client of the Company or its Affiliates; (ii) request or cause any
of the Company’s or its Affiliates’ clients or customers to cancel or terminate
any business relationship with the Company or its Affiliates involving services
or activities which were directly or indirectly the responsibility of Executive
during his employment; or (iii) request or cause any employee of the Company or
its Affiliates to breach or threaten to breach any terms of said employee’s
agreements with the Company or its Affiliates or to terminate his or her
employment with the Company or its Affiliates.

     (f) Post-Employment Property. The parties agree that any work of
authorship, invention, design, discovery, development, technique, improvement,
source code, hardware, device, data, apparatus, practice, process, method or
other work product whatever (whether patentable or subject to copyright, or not,
and hereinafter collectively called “discovery”) related to training or
marketing methods and techniques that Executive, either solely or in
collaboration with others, has made or may make, discover, invent, develop,
perfect, or reduce to practice during the term of his employment, or within six
(6) months thereafter, whether or not during regular business hours and created,
conceived or prepared on the Company’s or any Affiliates’ premises or otherwise
shall be the sole and complete property of the Company and/or its Affiliates and
may not be used by Executive outside of the Company. More particularly, and
without limiting the foregoing, Executive agrees that all of the foregoing and
any (i) inventions (whether patentable or not, and without regard to whether any
patent therefor is ever sought), (ii) marks, names, or logos (whether or not
registrable as trade or service marks, and without regard to whether
registration therefor is ever sought), (iii) works of authorship (without regard
to whether any claim of copyright therein is ever registered), and (iv) trade
secrets, ideas, and concepts ((i) — (iv) collectively, “Intellectual Property
Products”) created, conceived, or prepared on the Company’s or its Affiliates’
premises or otherwise, whether or not during normal business hours, shall
perpetually and throughout the world be the exclusive property of the Company
and/or its Affiliates, as the case may be, as shall all tangible media
(including, but not limited to, papers, computer media of all types, and models)
in which such Intellectual Property Products shall be recorded or otherwise
fixed. Executive further agrees promptly to disclose in writing and deliver to
the Company all Intellectual Property Products created during his engagement by
the Company, or within six (6) months thereafter, whether or not during normal
business hours. Executive agrees that all works of authorship created by
Executive during his engagement by the Company shall be works made for hire of
which the Company or its Affiliates is the author and owner of copyright. To the
extent that any competent decision-making authority should ever determine that
any work of authorship created by Executive during his engagement by the Company
is not a work made for hire, Executive hereby assigns all right, title and
interest in the copyright therein, in perpetuity and throughout the world, to
the Company. To the extent that this Agreement does not otherwise serve to grant
or otherwise vest in the Company or its Affiliates all rights in any
Intellectual Property Product created by Executive during his engagement by the
Company, or within six (6) months thereafter, Executive hereby assigns all
right, title and interest therein, in perpetuity and throughout the world, to
the Company. Executive agrees to execute, immediately upon the Company’s
reasonable request and without charge, any further assignments, applications,
conveyances or other instruments, at any time after execution of this Agreement,
whether or not Executive is engaged by the Company at the time such request is
made, in order to permit the Company, its Affiliates and/or their respective
assigns to protect, perfect, register, record, maintain, or enhance their rights
in any Intellectual Property Product; provided, that, the Company shall bear the
cost of any such assignments, applications or

12



--------------------------------------------------------------------------------



 



consequences. Upon termination of Executive’s employment by the Company for any
reason whatsoever, and at any earlier time the Company so requests, Executive
will immediately deliver to the custody of the person designated by the Company
all originals and copies of any documents and other property of the Company in
Executive’s possession, under Executive’s control or to which he may have
access.

     (g) Enforcement. If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 9, the Company shall have the
right and remedy to have the provisions specifically enforced by any court
having jurisdiction, it being acknowledged and agreed by Executive that the
services being rendered hereunder to the Company are of a special, unique and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. Such right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company at
law or in equity. Accordingly, Executive consents to the issuance of an
injunction, whether preliminary or permanent, consistent with the terms of this
Agreement. Should Executive breach his non-compete obligation, the Company may
cease payment of any COBRA premiums that it is paying on Executive’s behalf.

     (h) Blue Pencil. If, at any time, the provisions of this Section 9 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter, and Executive and the Company agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

     (i) EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 9 AND
HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE
CONSIDERED NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS
AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

     10. Resolution of Differences Over Breaches of Agreement. The parties shall
use good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 9 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by binding arbitration for resolution in
Atlanta, Georgia in accordance with the rules and procedures of the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect.
The decision of the arbitrator shall be final and binding on both parties, and
any court of competent jurisdiction may enter judgment upon the award. Each
party shall pay its own expenses, including legal fees, in such dispute and
shall split the cost of the arbitrator and the arbitration proceedings.

     11. Successors; Binding Agreement. The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive. This

13



--------------------------------------------------------------------------------



 



Agreement shall be binding upon, and inure to the benefit of, the successors and
assigns of the Company, and the heirs, executors and administrators of the
Executive, and shall be assignable by the Company to any entity acquiring
substantially all of the assets of the Company, whether by merger,
consolidation, sale of assets or similar transactions.

     12. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed, in case of Executive, to the last address on file with the
Company and if to the Company, to its executive offices or to such other address
as any party may have furnished to the others in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

     13. Governing Law. This Agreement is governed by, and is to be construed
and enforced in accordance with, the laws of Delaware without regard to
principles of conflicts of laws. If, under such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto or, if that is not possible, to be omitted from this
Agreement, and the invalidity of any such portion shall not affect the force,
effect and validity of the remaining portion hereof.

     14. Amendment. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

     15. Survival. The respective obligations of, and benefits afforded to,
Executive and Company as provided in Sections 9 of this Agreement shall survive
the termination of this Agreement.

     16. No Conflict of Interest. During the Employment Period, Executive shall
not directly, or indirectly render service, or undertake any employment or
consulting agreement with another entity without the express written consent of
the Company.

     17. Counterparts. This Agreement may be executed in two or
more-counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

     18. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter. Any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled as of the date hereof.

14



--------------------------------------------------------------------------------



 



     19. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

     20. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

     21. Representation. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor his performance of this Agreement will breach any
other agreement to which Executive is a party, including without limitation, any
agreement limiting the use or disclosure of any information acquired by
Executive prior to his employment by the Company. In addition, Executive
represents and warrants and acknowledges that the Company has relied on such
representations and warranties in employing Executive, that he has not entered
into, and will not enter into, any agreement, either oral or written, in
conflict herewith. If it is determined that Executive is in breach or has
breached any of the representations set forth herein, the Company shall have the
right to terminate the Executive’s employment for Cause.

     22. Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.

     23. Indemnification. The Company agrees that if Executive is made a party
or threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that Executive is or was a director or officer of the Company or any
subsidiary of the Company or is or was serving at the request of the Company or
any subsidiary as a director, officer, member, employee or agent of another
corporation or partnership, joint venture, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged action in an official capacity as
trustee, director, officer, member, employee or agent while serving as a
trustee, director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
the Company’s bylaws.

     24. Negotiation Fees. The Company shall reimburse Executive for his
reasonable legal fees and expenses relating to the preparation and negotiation
of this Agreement, but not to exceed $25,000.

     25. Section 409A. To the extent Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Code, as a result of any provision of this
Agreement, such provision shall be deemed revised to the minimum extent
necessary to avoid application of such tax and the parties shall promptly
execute any amendment reasonably necessary to implement this Section 25
(provided that such revision and amendment shall not provide for any reduction
in the amount due or paid to Executive under said provision). In the event that
no such deemed revision is possible, the Company agrees to

15



--------------------------------------------------------------------------------



 



make Executive “whole” on an after-tax basis so that Executive shall net the
amount that he would have netted had the tax under Section 409A not applied.

* * *

[Signature Page Next]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

       

  EXIDE TECHNOLOGIES
   

  /s/ JOHN P. REILLY

   

  By:
Name: JOHN P. REILLY
Title: CHAIRMAN

       

  GORDON ULSH


     

  /s/ GORDON ULSH

   

  Executive

16